Citation Nr: 0803711	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970, and periods of active duty for training between May 
1974 and July 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, in pertinent part, granted service connection for PTSD 
and assigned a disability rating of 50 percent, effective 
January 20, 2000.  

FINDING OF FACT

Throughout the claims period, the veteran's PTSD has 
approximated total social and occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  




Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2007).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Id.

A GAF score of 41-50 indicates serious symptoms (e. g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupation, 
or school functioning (e.g. no friends, unable to keep a 
job).  Id.
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for the veteran's PTSD was granted in the 
December 2004 rating decision on appeal.  An initial 
disability evaluation of 50 percent was assigned, effective 
January 20, 2000.

In December 1999 the veteran underwent a psychological 
assessment and evaluation at the Durham VA Medical Center 
(VAMC).  He reported having intrusive memories of his Vietnam 
experiences and nightmares twice a week.  He also stated that 
when reminded of his traumas, he experienced extreme 
physiological reactions with rapid heartbeat, sweating, and 
shakiness lasting up to an hour.  

The examiner found that the veteran endorsed other DSM-IV 
symptoms such as diminished interest in activities, 
detachment from others, restricted affect, and a 
foreshortened view of the future.  He also noted hyperarousal 
symptoms such as difficulty sleeping, irritability, 
concentration problems, and marked hypervigilance.  The 
veteran stated that he had thought about killing himself, but 
would not follow through because of his religious beliefs.  
He was married to his third wife since 1994 and their 
relationship was less strained than his previous marriages 
because his children were grown.  

The veteran stated that he had only one close friend and that 
he had great difficulty trusting people.  The examiner 
concluded that the veteran experienced considerable 
occupational and social impairment.  The diagnosis was PTSD 
and a GAF score of 45 was assigned.

The record also contains the report of a July 2003 
examination with the veteran's private psychiatrist.  He was 
found to be pleasant and cooperative with normal dress and an 
anxious mood.  His thought process was linear with no current 
suicidal or homicidal ideation.  Cognition was grossly intact 
and judgment and insight were fair.  He reported experiencing 
daily intrusive thoughts, frequent distressing dreams, 
flashbacks, avoidance of conversations about his past trauma, 
detachment from others, severe sleep disturbance, 
irritability and angry outbursts, concentration and memory 
problems, hypervigilance, and exaggerated startle responses.  
The veteran stated that he had auditory and visual 
hallucinations, a depressed mood, frequent thoughts of death, 
and crying spells.  He was currently separating from his 
third wife and living with his sister.  He reported a history 
of past alcohol abuse.  The veteran was found to be 
permanently and totally disabled due to his inability to 
sustain social and work relationships.  

The veteran was provided a VA psychiatric examination in May 
2004.  His mood was observed as depressed with an irritable 
affect, but he was cooperative with normal mannerisms.  His 
thoughts were rapid and organized and he communicated well.  
There was no impairment to thought processes or 
communication.  The veteran reported having an exaggerated 
startle response that was also observed during the interview.  
He denied suicidal ideation, but stated that he had some 
fears of hurting others because of his temper and so isolated 
himself.  He reported both auditory and visual 
hallucinations, as well as nightmares two to three times a 
week and intrusive recollections.  

The veteran noted that he had decreased his social activities 
and was detached from others and had recently divorced his 
third wife.  He worked as a long distance truck driver for 29 
years until 1990 when he retired due to his blood sugar and 
poor vision.  He stated that he had not worked since that 
time.  He also stated that he did not get more than three to 
four hours of sleep a night since his return from Vietnam.  
He also indicated that he had a problem with alcohol abuse in 
the form of binge drinking.  

The examiner found that the veteran's current PTSD symptoms 
significantly impaired his functional ability to maintain 
employment.  The diagnoses were PTSD and alcohol abuse 
secondary to PTSD.  A GAF score of 35 was assigned.  

The veteran's most recent VA psychiatric examination was 
conducted in August 2005.  At that time, he was found to be 
alert, cooperative, with no loose associations or flight of 
ideas.  He had no bizarre motor movements or tics.  His mood 
was a bit tense and his affect was appropriate.  He reported 
that his symptoms had worsened with sleep disturbances and 
increased nightmares.  He stated that he was anxious, easily 
startled, and hypervigilant.  

The veteran described himself as short-tempered and stated 
that he avoided crowds.  He performed limited chores around 
the house and had few social relationships and limited 
recreational and leisure pursuits.  He had no homicidal or 
suicidal ideation and there was no impairment to his thought 
processes or communication.  He had no delusions, 
hallucinations, and was oriented.  His memory, both remote 
and recent, was adequate.  Insight and judgment were also 
adequate.  The veteran stated that he had not worked since 
1980 when he had back surgery.  He was currently married to 
his fourth wife.  The diagnosis was PTSD with moderately 
serious impairment of psychosocial functioning and impaired 
interpersonal relationships.  A GAF score of 48 was assigned.  

Analysis

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

In this case, all of the veteran's GAF's have been at a level 
indicative of an inability to maintain employment, and 
little, if any, social relationships.  He has not worked at 
any point since service connection was granted.  Although he 
reportedly stopped working due to non-service-connected 
conditions, a private physician has opined that PTSD, by 
itself, prevented him from maintain social or work 
relationships.  The GAF scores provided by VA examiners 
indicate that they agree with the private physician.  The 
most recent VA examiner found only moderately serious 
impairment of psychosocial functioning, but did not comment 
on occupational impairment, other than to assign a GAF 
indicative of an inability to work.

The veteran has maintained some social functioning as shown 
by his marriage to his fourth wife during the course of this 
appeal.  Given his total occupational impairment, and very 
limited social functioning; the Board finds that the 
disability has most closely approximated the criteria for a 
100 percent rating throughout the period since the effective 
date of service connection.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
effective January 20, 2000.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


